Citation Nr: 9907971	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-00 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and ear problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Belcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA), Waco, Texas, 
Regional Office (RO).  


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
hearing loss and ear problems is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss and ear problems is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A September 1955 separation medical report shows that the 
veteran's ears were externally evaluated as normal; whisper 
and spoken voice testing was 15/15 bilaterally.  No other 
service medical records are of record.

In February 1993, the veteran was afforded a private 
audiometric evaluation for the purpose of a hearing aid 
fitting.  The report is uninterpreted. 

In September 1997, the veteran first filed for VA benefits 
claiming hearing loss/ear problems.  Later that month, the RO 
denied service connection for bilateral hearing loss and ear 
problems.  


Criteria

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991);  38 C.F.R. § 3.303 
(1998).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observations to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.
38 C.F.R. § 3.303(b) (1998).

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1998).

When a veteran who has served for ninety days or more after 
December 31, 1946, manifests, to a degree of 10 percent or 
more within one year after separation from service, an 
organic disease of the nervous system, such as sensorineural 
hearing loss, that disease may be presumed to have been 
incurred as a result of active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307, 
3.309 (1998).

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court) has defined a "well-
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim 
need not be conclusive, but only possible to satisfy the 
initial burden of 38 U.S.C.A. § 5107(a).  Id.  

A claim must be more than just an allegation; a claimant must 
submit supporting evidence.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  If a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14 (1993).  A not well-grounded 
claim must be denied.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  If the initial burden of presenting evidence of a 
well-grounded claim is not met, the VA does not have a duty 
to assist the veteran further in development of the claim.  
38 U.S.C.A. § 5107(a); Murphy, 1Vet. App. At 81-82.

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well-grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).

The Court has also held that the chronicity provision of 
38 C.F.R. § 3.303(b) is applicable where evidence, regardless 
of its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 489 (1997).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown,
5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertions.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Even where there is a lack of official records to corroborate 
that an injury or disease was incurred or aggravated during 
service (including a period of combat), VA is required to 
accept as sufficient proof of service connection satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated during such period of service, if the evidence 
is consistent with the circumstances, conditions, or 
hardships of such service.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. §§ 3.303(a), 3.304(d); Collette v. Brown, 82 
F.3d 389 (Fed.Cir. 1996). 

The threshold for normal hearing is from 0 to 20 decibels 
with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
However, a hearing loss disability for the purpose of 
applying the laws administered by VA is defined in the 
provisions of 38 C.F.R. § 3.385 (1998).  Impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

An uninterpreted 1993 private audiological evaluation is of 
record.  The Court has held that audiogram test results must 
be provided in numerical rather than graphic form, i.e. they 
must be interpreted to be consistent with the application of 
the standards of 38 C.F.R. § 3.385.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995).  However, the Board notes that 
even if that evidence shows a current hearing loss 
disability, the record is negative for competent medical 
evidence which establishes a nexus between the disability and 
service.

There is no evidence that the veteran incurred hearing 
loss/ear problems in-service or to a compensable degree 
within one year post-service.  The veteran contends that 
while serving in the 10th Infantry Division, he was exposed 
to loud noises from range and artillery fire training.  He 
argues that his current hearing difficulty and ear problems 
are a result of that noise exposure and claims that, 
consequently, he was treated for painful, ringing ears in 
service.  With the exception of a normal September 1955 
separation report, the claims file does not contain in-
service medical records.  The Board acknowledges that the 
veteran complained of loud noise exposure and he is competent 
to provide such information; however, he fails to provide 
competent evidence that relates the disability to service.



The veteran did not establish a nexus between his current 
hearing difficulty/ear problems and his period of service.  
The service separation medical report indicates no hearing 
abnormalities.  The private uninterpreted audiological 
evaluation, dated decades after service, does not medically 
link the veteran's current hearing difficulty/ear problems to 
service.  

Although the veteran contends that he developed bilateral 
hearing loss as a result of in-service ear problems, lay 
assertions of medical assertion cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. At 93.  As the record does not establish that the 
veteran possesses a recognized degree of medical knowledge, 
his own opinions as to medical diagnoses and/or causation are 
not competent.  As lay statements, such are not sufficient to 
establish a plausible claim.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The Court has held that if the veteran fails to submit a 
well-grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also 
Grottveit, 5 Vet. App. At 93; 38 C.F.R. § 3.159(a).

The veteran's representative contends that, subsequent to the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1997).  

The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.  

The Board, however, is required to follow the precedent 
opinions of the Court. 38 U.S.C.A. § 7269 (West 1991); Tobler 
v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1998), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1998).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service conection for bilateral 
hearing loss and ear problems, VA has no duty to assist the 
appellant in developing his case.

In his October 1997 notice of disagreement, the veteran 
objects to the denial of service connection for bilateral 
hearing loss/ear problems because it was determined without a 
current VA audiological examination.  As the Board finds the 
claim not well-grounded, the VA does not have a duty to 
assist and provide him with an examination.

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claim for service connection for bilateral 
hearing loss and ear problems is not well grounded, the 
doctrine of reasonable doubt has no application to his case.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bilateral hearing loss 
and ear problems, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 9 -


- 1 -


